 

Exhibit 10.5


AMENDMENT #5 TO
AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF NEW YORK, THE
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, THE ATTORNEY GENERAL OF
THE STATE OF CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF THE
DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL
REGULATION, AND AON CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES
(COLLECTIVELY “Aon”) DATED MARCH 4, 2005 (hereinafter, the “Settlement
Agreement”)



WHEREAS, pursuant to paragraph 38 of the Settlement Agreement, the parties
recognize that Aon has the right to request that the parties modify the
Settlement Agreement if compliance with any aspect of the Settlement Agreement
proves impracticable; and

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to permit Aon
to engage in certain business practices, consistent with the terms and
conditions of the Settlement Agreement;

 

NOW THEREFORE, the parties hereby agree that the Settlement. Agreement shall be
clarified and amended as follows:

 

1                                        Paragraph 8 of the Settlement Agreement
is hereby amended, such that the first and second sentences shall be amended to
read as follows:

 

“ln connection with its insurance brokerage, agency, producing, consulting and
other services in placing, renewing, consulting on or servicing any insurance
policy, Aon shall accept only: a specific fee to be paid by the client; a
specific percentage commission on premium to be paid by the insurer set at the
time of purchase, renewal, placement or servicing of the insurance policy; a
specific fee for service(s) to be paid by the insurer set at the time of
purchase, renewal, placement or servicing of the insurance policy; or a
combination of fee and commission. Aon shall accept no such commissions or fees
unless, before the binding of any such policy, or provision of any such service;
(a) Aon in plain, unambiguous written language fully discloses such commissions
or fees in either dollars or percentage amounts, and the specific nature of each
service for which fees are to be received; and (b) the U.S. client consents in
writing.”

 

2.                                       Paragraph 15 of the Settlement
Agreement is hereby amended in its entirety to read as follows:

 

“15. Aon in placing, renewing, consulting on or servicing any insurance policy
shall in writing: a) prior to binding, disclose to each client all quotes and
indications sought and all quotes and indications received by Aon in connection
with the coverage of the client’s risk with all terms, including but not limited
to any Aon interest in or contractual agreements with any of the prospective
insurers, and all Compensation to be received by Aon for each quote, in dollars
if known at that time or as a percentage of premium if the dollar amount is not
known at that time, from any insurer or third party in connection with the
placement, renewal, consultation on or servicing of insurance for that client;
b) provide disclosure to each client and obtain written consent in accordance
with ¶ 8 of this Agreement for each client; and c) disclose to each client at
the end of each year all Compensation received during the preceding year or
contemplated to be received from any insurer’or third party in connection with
the placement, renewal, consultation on or servicing of that client’s policy,
provided that the Superintendent, the New York Attorney General, the Connecticut
Attorney General, the Illinois Attorney General and the Director may modify or
limit such annual disclosure requirements in order to reduce unreasonable
administrative burden upon Aon. The parties agree that this Paragraph shall not
apply to MGA Compensation.”

 

3.             Paragraph 24 of the Settlement Agreement is hereby amended in its
entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“24. The Board of Directors of Aon Corporation shall file annual reports with
the Superintendent, the Connecticut Department of Insurance and the Director on
compliance with the standards of conducting regarding Compensation arrangements
for five (5) years commencing in December 2005, which shall also include the
amount of each form of Compensation received by Aon from each insurer with which
it placed insurance during the preceding year, provided that the Superintendent
and the Director may modify or limit such annual report requirements in order to
reduce unreasonable administrative burden upon Ann.”

 

4.             This amendment may be executed in counterparts.

 

WHEREFORE, the following signatures are affixed hereto on this 22nd day of
August, 2007.

 

ANDREW CUOMO

 

ERIC DINALLO

 

 

 

 

/s/

 

/s/ [ILLEGIBLE]

Attorney General of the

 

Superintendent of Insurance

State of New York

 

New York State Insurance Department

120 Broadway, 25th Floor

 

25 Beaver Street

New York, NY 10271

 

New York, NY 10004

 

 

 

 

 

 

 

 

RICHARD BLUMENTHAL

 

PEOPLE OF THE STATE OF ILLINOIS

 

 

 

 

/s/ Richard Blumenthal

 

/s/ Lisa Madigan

Attorney General of the

 

by:

Lisa Madigan

State of Connecticut

 

 

Attorney General of the

55 Elm Street

 

 

State of Illinois

Hartford, CT 06171-0120

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF FINANCIAL AND
PROFESSIONAL REGULATION OF
THE STATE OF ILLINOIS;

 

 

 

DEAN MARTINEZ, SECRETARY

 

 

 

 

 

 

 

DIVISION OF INSURANCE

 

AON CORPORATION

 

 

 

 

/s/ Michael. T. McRaith

 

/s/ D. Cameron Findlay

Michael. T. McRaith

 

by:

D. Cameron Findlay

Director

 

 

Executive Vice President and

 

 

 

  General Counsel

 

--------------------------------------------------------------------------------